Per Curiam. Bassett, C. J.
The law has considerably changed on this subject. Even where a man has entered into a judgment bond, and it is in the other man’s pocket, the court have arrested it there, Doug. 186. In 2 Bl.R. it is said that a contract to pay money in advance has been held usurious. This execution must be set aside, and judgment opened for trial, they to stand as a security.
Johns, J.
I doubt whether the instrument can be void by our Act of Assembly.
[Note.] I suppose Johns, J., was against opening the judgment as he thought the bond not void. The doctrine cited from Doug. I find at page 196, third edition.